Citation Nr: 1146141	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation, to include on an extraschedular basis, for recurrent dislocation of the right shoulder (right shoulder disability), rated 40 percent disabling.

2.  Entitlement to an increased disability evaluation, to include on an extraschedular basis, for recurrent dislocation of the left shoulder (left shoulder disability), rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In this case, the October 2005 rating action granted (I) a 40 percent disability evaluation for a right shoulder disability and (II) a 30 percent disability evaluation for a left shoulder disability, both effective July 18, 2005.  In a February 2009 decision, the Board denied disability evaluations in excess of those assigned by the RO.  

The Veteran appealed this determination to the Court of Appeals for Veterans Claims (Court); and an October 2009 Order of the Court granted the parties' Joint Motion for Vacatur and Remand (JMR), vacated the Board's decision and returned the decision to the Board.  On remand, the Board was directed to consider and apply 38 C.F.R. § 3.321 (2010), as provided in Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board remanded this matter in August 2010 for additional development.  

In light of his July 2010 correspondence, the Board deems it necessary to clarify the status of the Veteran's mixed epileptic seizures claim.  A March 2006 rating action granted the Veteran's service connection claim for mixed epileptic seizures, effective July 18, 2005.  However, in February 2009, upon finding this matter remained open, pending and unajudicated since August 16, 1990, the Board remanded the claim of entitlement to an effective date prior to July 18, 2005 for the grant of service connection to the RO.  The October 2009 Order of the Court left undisturbed the remand of this matter.  In February 2010, the RO granted an earlier effective date for service connection of mixed epileptic seizures, assigning an effective date of August 16, 1990 (the date VA received the claim), and notified the Veteran that this constituted full resolution of his appeal.  The Veteran expressed no disagreement with the assigned disability evaluation and, in a July 2010 statement, concurred with the assigned effective date.  Accordingly, the complete benefit sought on appeal has been granted and no claim with respect to mixed epileptic seizures is before the Board.  See Barrera v. Gober, 122 F.3d 1030(Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156(Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the right shoulder disability does not manifest in any ankylosis of the scapulohumeral articulation, loss of head of the humerus, nonunion of the humerus, or fibrous union of the humerus.

2.  The preponderance of the evidence indicates that the left shoulder disability does not manifest in any ankylosis of the scapulohumeral articulation, loss of head of the humerus, nonunion of the humerus, or fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2011).

2.  The criteria for an evaluation in excess of 30 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notification letters sent in August 2005, March 2006 and September 2009 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letters also informed the Veteran that evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist him in supporting his claim.  The August 2005, March 2006 and September 2009 letters further requested the Veteran furnish the VA with any relevant treatment dates.  Further, after the respective April 2007 (SOC) and June 2006 Supplemental Statement of the Case (SSOC) were issued, which provided the relevant diagnostic criteria, the Veteran was provided the opportunity to provide additional evidence (which he did) and his claims were appropriately readjudicated.  The purpose of VA's notice requirements have been met, and VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  In any event, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for the equitable resolution of the claims has been obtained.  The Veteran's service and post-service treatment records have been obtained, his Social Security Administration (SSA) folder has been obtained and he has declined a Board hearing on these matters.  VA has also provided the Veteran with, what the Board finds to be appropriate and adequate examinations to support his claims; moreover, the record does not suggest, nor does he or his representative contend, there has been any change or worsening of either the right or left shoulder conditions.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  The RO has also substantially, if not fully, complied with the Board's August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Veteran seeks a disability evaluation in excess of (I) 40 percent for a right shoulder disability and (II) 30 percent for a left shoulder disability.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which is extremity is the Veteran's major extremity and minor extremity.  For VA rating purposes, only one extremity will be considered to be major and, absent evidence to the contrary, a Veteran will be presumed to be right hand dominant.  38 C.F.R. § 4.69.  In the present matter, the evidence confirms that the Veteran is right hand dominant, as documented at the September 2005 VA examination.  Thus, the analysis to follow will consider the Veteran's right upper extremity to be the major extremity and the left upper extremity to be the minor extremity.  

The Veteran's respective right and left shoulder disabilities have been assigned disability evaluations based on limitation of motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this diagnostic code, limitation of motion to shoulder level warrants a 20 percent rating (major or minor).  Motion limited midway between the side and shoulder level warrants a 30 percent rating (major) or a 20 percent rating (minor).  Motion limited to 25 degrees from the side is rated at 40 percent (major) or 30 percent (minor).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The Board acknowledges the parties citation of the November 1986 examination and opinion of J. Rodriguez Colon, in the October 2009 JMR; however, the Board finds that this does not provide probative evidence as the nature, extent and severity of the Veteran's right and left shoulder disabilities at any time during the period under review.  Thus, the Board need not address this evidence.  

In August 2004 the Veteran underwent a VA outpatient x-ray of the shoulders.  The x-ray revealed evidence of bilateral anterior dislocation of the shoulders, evidence of bilateral Hill-Sachs deformity at the lateral aspect of the humeral head, a bone fragment projecting over the right humeral head, and evidence of irregularity of the right glenoid.

In July 2005 the Veteran underwent a VA outpatient x-ray of the shoulders.  The x-ray revealed bilateral chronic anterior dislocation, Hills-Sachs deformity and mild degenerative joint disease.  Both shoulders showed evidence of bilateral anterior dislocation with irregularity of the articular surfaces favoring chronicity.  Marginal osteophytes were noted at the inferior margin of the humeral head and the acromiohumeral distance was preserved.

In a VA treatment note, dated in July 2005, the Veteran was noted to have anterior bilateral dislocation of the shoulders on palpitation.  The range of motion of the right shoulder was 90 degrees of forward flexion, 90 degrees of abduction, 10 degrees of external rotation, and internal rotation to the hips.  The range of motion of the left shoulder was 90 degrees of forward flexion, 90 degrees of abduction, 10 degrees of external rotation, and internal rotation to the hips.

In September 2005 the Veteran was afforded a VA C&P joints examination.  The Veteran indicated that he had never undergone shoulder surgery and usually has pain at a level 8 or 9 with flare-ups to 10 on a scale of 1 to 10.  The Veteran complained of pain, weakness, stiffness, swelling, heat, redness, instability, "locking," fatigability, and lack of endurance.  He indicated that he had difficulty bathing and dressing during flare-ups.  The Veteran reported chronic dislocations of the shoulders.  Upon examination the right shoulder had a range of motion of 77 degrees of flexion, 68 degrees of abduction, 41 degrees of internal rotation, 17 degrees of external rotation, and 20 degrees of extension.  The left shoulder had a range of motion of 68 degrees of flexion, 71 degrees of abduction, 26 degrees of internal rotation, 21 degrees of external rotation, and 21 degrees of extension.  Both shoulders are painful at the end of their ranges of motion.  The range of motion of the joints is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use and during flare-ups.  There was tenderness to palpation, superolateral, anterior, and posterior right and left shoulders.  There was marked atrophy of the bilateral deltoids, scapula, and pectoral muscles.  The Veteran ambulated with decreased arm swing.  He had pectus excavatum and slouched shoulders.  The Veteran had guarding of the right and left shoulders.  There was no ankylosis noted.  The examiner diagnosed the Veteran with bilateral shoulder dislocation with marked atrophy of the shoulder girdle muscles, diffuse shoulder atrophy, and chronic shoulder dislocation, right and left shoulders.

In addition to the evidence highlighted herein, the Board has, without question, reviewed and considered the other relevant evidence of record.  With respect to pertinent medical evidence, to include VA treatment records dated from December 2004 to August 2010, the Board notes that these records reflect findings and results that are generally consistent those detailed above.  Further, the competent lay evidence is also generally consistent with the evidence highlighted above.  

Right Shoulder Disability

The Board finds that the preponderance of the evidence does not support the assignment of a disability evaluation in excess of 40 percent, the maximum available under the diagnostic criteria, for a right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Without question, the Board has considered the Veteran's competent and credible account of right shoulder symptomatology, to include pain and weakness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the right shoulder disability has manifested in , at most, limitation of (I) flexion to 77 degrees and (II) extension to 21 degrees, as noted at the September 2005 VA examination.  There is evidence that the right shoulder disability results in chronic shoulder dislocation, with pain, fatigue, lack of endurance and incoordination occurring with repetitive usage and during episodes of flare-up; nevertheless, the Board finds the overall functional impairment attributable to the aforementioned manifestations is not of such a severity to warrant the assignment of an increased disability evaluation.  See Mitchell; DeLuca.  Thus, during the entire period under review, the Board finds that the criteria for a disability evaluation in-excess of 40 percent for the right shoulder disability have not been met and the claim is denied.  


Left Shoulder Disability

With respect to the left shoulder disability, the preponderance of the evidence does not warrant the assignment of a disability evaluation in excess of 30 percent, the maximum available under the diagnostic criteria.  This determination takes into account the Veteran's competent and credible account of left shoulder symptomatology, to include pain and weakness.  See Jandreau and Buchanan.  Nonetheless, the left shoulder disability has, at most, resulted in limited left shoulder (I) flexion to 68 degrees and (II) extension to 21 degrees, as documented at the September 2005 VA examination.  The evidence also indicates that the left shoulder disability manifests in chronic dislocation, with pain, fatigue, lack of endurance and incoordination occurring with repetitive usage and during episodes of flare-up but, as with the right shoulder disability, the Board finds the overall functional impairment attributable to the aforementioned manifestations is not of such a severity to warrant the assignment of an increased disability evaluation.  See Mitchell and DeLuca.  Accordingly, during the entire period under review, the Board finds that the criteria for a disability evaluation in excess of 30 percent for the left shoulder disability have not been met and the claim is denied.  

Both right and left shoulder disabilities

In making these determinations, the Board notes that there is no evidence of (I) scapulohumeral articulation, ankylosis; (II) loss of the head of the humerus; (III) nonunion of the humerus; or (IV) fibrous union of the humerus.  Also, the maximum disability evaluation available under Diagnostic Code 5201 is 20 percent and to assign a separate disability evaluation pursuant to this Diagnostic Code would constitute improper pyramiding, as the relevant symptomatology are contemplated in the present diagnostic criteria.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, at this time, Diagnostic Codes 5200, 5202 and 5203 are not properly applicable.  




Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's respective claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluations contemplate the level of the Veteran's respective disabilities.  There is evidence that the Veteran's respective disabilities result in pain, chest concavity, limitation of motion, and shoulder dislocation and other respective functional impairments; however, the Board finds that based on the evidence of record, medical and lay, the symptomatology associated with the Veteran's right and left shoulder disabilities are contemplated by the ratings presently assigned and the relevant rating criteria.  

The Board has considered the medical evidence of record suggesting the Veteran's respective disabilities are such a severity that a schedular 100 percent disability evaluation is warranted, as reflected in a July 2005 VA physician's treatment note, but finds this evidence of limited probative value when considered in the context of all other medical evidence of record.  Significantly, the evidence of record does not reflect hospitalizations, treatments or other evidence suggesting the level of the Veteran's functional impairment is of such a severity that his symptoms are not contemplated by the relevant rating criteria.  Further, the records that are generally consistent with the July 2005 VA physician's statement were not conducted for compensation purposes but were generated in response to the Veteran's immediate physical discomfort, making it making it unclear whether the physician was apprised of the relevant medical history and made the determination in light of the complete record.  38 C.F.R. § 4.1; see also Bartow v. Derwinski, 2 Vet. App. 657, 661 (1992); see also 38 C.F.R. § 4.6.  Additionally, as to comply with the parties' October 2009 JMR, the Board obtained the September 2010 opinion of the Chief Benefits Director of VA's Compensation and Pension that indicates the evidence of record, medical and lay, does not demonstrate such an exceptional or unusual disability picture as to render the application of the rating criteria impractical, and the Board agrees.  

In reaching these determinations, the Board recognizes that the Veteran has significant and substantial impairment due to his service-connected disabilities.  Indeed, his service-connected chronic, undifferentiated type schizophrenia has been evaluated as 100 percent disabling since May 21, 1981, and his mixed epileptic seizures are separated evaluated as 80 percent disabling, effective July 18, 2005.  Moreover, on the basis of those conditions alone, the Veteran is in receipt of special monthly compensation at the housebound rate pursuant to 38 U.S.C.A. § 1114(s) (West 2002), and thus even grants of higher ratings for his right and left shoulder disabilities, including on an extraschedular basis, would not impact on his overall VA compensation.  In sum, the most probative evidence of record indicates that the rating criteria are adequate to evaluate the Veteran's right and left shoulder disabilities and referral for consideration of extraschedular rating is not warranted.  


ORDER

A disability evaluation in excess of 40 percent for a right shoulder disability is denied.  

A disability evaluation in excess of 30 percent for a left shoulder disability is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


